

	

		II

		109th CONGRESS

		1st Session

		S. 1842

		IN THE SENATE OF THE UNITED STATES

		

			October 6, 2005

			Ms. Landrieu introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To provide assistance to rebuild communities, schools,

		  and hospitals damaged by Hurricane Katrina or Hurricane Rita, and for other

		  purposes.

	

	

		1.Assistance to schools

			 enrolling evacuated students

			(a)PurposeIt

			 is the purpose of this section to provide financial assistance to eligible

			 entities that serve students who are displaced by Hurricane Katrina or

			 Hurricane Rita and enroll in the elementary or secondary schools (including

			 charter schools) served by the eligible entities or in the eligible entities

			 (as the case may be).

			(b)Program

			 authorizedFrom amounts appropriated under subsection (k), the

			 Secretary of Education shall award grants to eligible entities to enable the

			 eligible entities to award subgrants under subsection (g) and to carry out the

			 activities described in subsection (h).

			(c)Eligible

			 entityIn this section, the term eligible entity

			 means—

				(1)in Louisiana or

			 Mississippi, a State educational agency;

				(2)in a State other

			 than Louisiana or Mississippi, a local educational agency that enrolls a

			 student who is displaced by Hurricane Katrina or Hurricane Rita; or

				(3)an elementary

			 school or secondary school funded by the Bureau of Indian Affairs that enrolls

			 a student who is displaced by Hurricane Katrina or Hurricane Rita.

				(d)Conditions of

			 grant

				(1)Duration of

			 grantEach grant awarded under this section shall be for the

			 period beginning on the date of the award and ending on the last day of the

			 2005–2006 school year.

				(2)Return of

			 non-obligated fundsAn eligible entity receiving a grant under

			 this section shall return to the Secretary of Education any grant funds that

			 have not been expended or obligated during the grant period.

				(e)Student

			 countAn eligible entity desiring to receive a grant under this

			 section shall—

				(1)submit to the

			 Secretary of Education a count of the number of students enrolled in the

			 eligible entity or in the elementary and secondary schools served by the

			 eligible entity (as the case may be) who were displaced by Hurricane Katrina or

			 Hurricane Rita; and

				(2)maintain the

			 records necessary to document the student enrollment count under paragraph

			 (1).

				(f)Amount of

			 grants

				(1)In

			 generalAs soon as feasible after receiving an enrollment count

			 described in subsection (e)(1) from an eligible entity, the Secretary of

			 Education shall award a grant in the amount described in paragraph (2) to such

			 eligible entity.

				(2)Amount of

			 grantsThe amount of a grant described in this paragraph shall be

			 equal to the product of—

					(A)the number of

			 students enrolled in the eligible entity or in the elementary and secondary

			 schools served by the eligible entity (as the case may be) who were displaced

			 by Hurricane Katrina or Hurricane Rita; multiplied by

					(B)90 percent of the

			 average per-pupil expenditure for elementary and secondary education in the

			 State in which the eligible entity is located, as determined by the Secretary

			 of Education using data from the most recent year for which satisfactory data

			 are available, except that the amount described in this subparagraph shall not

			 exceed $7,500.

					(3)Ratable

			 reductionIf the amount appropriated for grants under this

			 section is insufficient to pay the grants to all eligible entities in the

			 amount calculated under paragraph (2), the grants to all eligible entities

			 shall be ratably reduced.

				(g)Use of funds by

			 State educational agencies

				(1)In

			 generalAn eligible agency described in subsection (c)(1) that

			 receives a grant under this section shall use grant funds to—

					(A)award subgrants,

			 in the amount described in paragraph (2), to local educational agencies within

			 the State that serve students who were displaced by Hurricane Katrina or

			 Hurricane Rita, to enable the local educational agencies to carry out the

			 activities described in subsection (h); and

					(B)to carry out the

			 activities described in paragraph (3).

					(2)Amount of

			 subgrantsThe amount of a subgrant made to a local educational

			 agency under paragraph (1)(A) shall be equal to—

					(A)the product of

			 —

						(i)the

			 average per-pupil expenditure for elementary and secondary education in the

			 local educational agency; multiplied by

						(ii)the number of

			 students enrolled in schools served by the local educational agency who were

			 displaced by Hurricane Katrina or Hurricane Rita; or

						(B)an amount

			 calculated by an alternate methodology, if the use of such methodology is

			 approved by the Secretary of Education.

					(3)Use of

			 remaining fundsFrom any grant funds awarded to an eligible

			 agency described in subsection (c)(1) that remain after the eligible agency has

			 awarded subgrants in accordance with paragraph (1), the eligible agency may use

			 such remaining funds to carry out activities that assist local educational

			 agencies serving schools that are closed as a result of Hurricane Katrina or

			 Hurricane Rita, in order to reopen such schools as quickly and effectively as

			 possible. Such activities may include—

					(A)arranging for the

			 temporary facilities necessary to operate educational programs while permanent

			 facilities are being rebuilt or repaired;

					(B)purchasing

			 equipment and materials to replace those items destroyed or damaged by

			 Hurricane Katrina or Hurricane Rita;

					(C)paying the cost

			 of student transportation;

					(D)recruiting or

			 retraining teachers or other school personnel to serve in reopened schools;

			 and

					(E)providing

			 nonfinancial assistance to students and their families when such students

			 return to the areas affected by Hurricane Katrina or Hurricane Rita or reenroll

			 in schools that are affected by Hurricane Katrina or Hurricane Rita.

					(h)Uses of funds

			 by Bureau of Indian Affairs schools and local educational

			 agenciesAn eligible entity described in paragraph (2) or (3) of

			 subsection (c) that receives a grant under this section, or a local educational

			 agency that receives a subgrant under subsection (g)(1), shall use the grant

			 funds to pay for the costs related to educating students enrolled in the

			 schools served by the eligible entity or in the eligible entity (as the case

			 may be), which costs may include—

				(1)teacher and staff

			 salaries;

				(2)building

			 maintenance;

				(3)materials and

			 equipment;

				(4)student

			 transportation;

				(5)special services

			 and instruction, such as—

					(A)English language

			 acquisition services and programs for students with limited English

			 proficiency;

					(B)services for

			 children with disabilities; and

					(C)mental health

			 counseling for children displaced by Hurricane Katrina or Hurricane

			 Rita;

					(6)after-school

			 programs;

				(7)supplemental

			 educational services; and

				(8)early childhood

			 programs.

				(i)AccountabilityAn

			 eligible entity that receives a grant under this section shall take appropriate

			 measures to ensure the proper use of, and accounting for, all grant funds

			 received by the eligible entity under this section.

			(j)Expiration of

			 authorityOn June 30, 2006, the authority described in subsection

			 (b) shall expire and all funds under this section that are not expended or

			 obligated by such date shall be transferred to the general fund of the

			 Treasury.

			(k)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section $1,860,000,000 for fiscal year 2006.

			2.Assistance for

			 the enrollment of evacuated students in private schools

			(a)AuthorityFrom funds appropriated under subsection

			 (j), the Secretary of Education shall make one-time, emergency grants to State

			 educational agencies to enable the State educational agencies to reimburse the

			 parents or guardians of students who were displaced by Hurricane Katrina or

			 Hurricane Rita and who are attending a private school in the State that is

			 accredited or licensed or otherwise operates in accordance with State

			 law.

			(b)Length of

			 grant

				(1)Duration of

			 grantEach emergency grant awarded under this section shall be

			 for the period beginning on the date of the award and ending on the last day of

			 the 2005–2006 school year.

				(2)Return of

			 non-obligated fundsEach State educational agency that receives a

			 grant under this section shall return to the Secretary of Education any grant

			 funds that have not been expended or obligated during the grant period.

				(c)ApplicationsA

			 State educational agency that desires to receive an emergency grant under this

			 section shall submit an application to the Secretary of Education at such time,

			 in such manner, and containing such information as the Secretary may require,

			 including—

				(1)the number of

			 students who were displaced by Hurricane Katrina or Hurricane Rita and whose

			 parents or guardians the State educational agency expects to reimburse under

			 this section; and

				(2)a detailed

			 description of the procedures the State educational agency plans to use—

					(A)to provide

			 reimbursements to the parents or guardians of the displaced students described

			 in paragraph (1); and

					(B)to ensure fiscal

			 accountability for any funds received by the State educational agency under

			 this section.

					(d)Amount of

			 grants

				(1)In

			 generalFor each State educational agency, the amount of an

			 emergency grant under this section shall be equal to the product of—

					(A)the number of

			 students who were displaced by Hurricane Katrina or Hurricane Rita and whose

			 parents or guardians will be reimbursed by the State educational agency, as

			 determined by the Secretary of Education; multiplied by

					(B)90 percent of the

			 average per-pupil expenditure for elementary and secondary education in the

			 State, as determined by the Secretary of Education using data from the most

			 recent year for which satisfactory data are available, except that the amount

			 described in this subparagraph shall not exceed $7,500.

					(2)Ratable

			 reductionIf the amount appropriated for emergency grants under

			 this section is insufficient to pay the emergency grants to all State

			 educational agencies in accordance with paragraph (1), the emergency grants to

			 all State educational agencies shall be ratably reduced.

				(e)Uses of

			 fundsEach State educational agency receiving an emergency grant

			 under this section—

				(1)shall use the

			 grant funds to provide reimbursements, once per semester (or lesser portion of

			 the school year, if the State so decides), directly to the parents or guardians

			 of the displaced students, for the cost of those students' tuition, fees, and

			 transportation expenses, if any, at any private school of the parents' or

			 guardians' choice in the State for that semester (or lesser period), in

			 accordance with subsection (f);

				(2)shall ensure that

			 a parent or guardian who receives funds under this section use those funds only

			 for the purposes described in paragraph (1);

				(3)may use not more

			 than 1 percent of the grant funds for the administrative expenses of carrying

			 out this subsection; and

				(4)may contract with

			 a public or private nonprofit agency or entity to administer and operate the

			 reimbursement program under this subsection.

				(f)Amount of

			 payments to parents or guardians

				(1)In

			 generalThe maximum reimbursement that a State educational agency

			 may provide to an eligible parent or guardian on behalf of a student who is

			 displaced by Hurricane Katrina or Hurricane Rita under this section shall be

			 equal to the amount described in subsection (d)(1)(B).

				(2)Eligibility

			 requirements for reimbursement

					(A)Criteria for

			 enrolling schoolsA parent of a student who is displaced by

			 Hurricane Katrina or Hurricane Rita is eligible for a reimbursement by the

			 State educational agency under subsection (e) if the private school in which

			 the parent enrolls the student—

						(i)is

			 accredited or licensed or otherwise operates in accordance with State law;

			 and

						(ii)has in place a

			 refund policy for the refund of tuition and fees (and transportation expenses,

			 if any) for displaced students that is at least as favorable as the refund

			 policy applicable to other students at the school.

						(B)Criteria for

			 parents or guardiansIn addition to the requirements of

			 subparagraph (A), the Secretary of Education shall establish criteria, which

			 may include the use of criteria involving family income or assets, to determine

			 the eligibility for or amount of assistance provided under this section to a

			 parent or guardian of a student who is displaced by Hurricane Katrina or

			 Hurricane Rita.

					(g)By-PassIf

			 a State educational agency is unable or unwilling to carry out this section,

			 the Secretary of Education may make such arrangements as the Secretary

			 determines appropriate to carry out this section on behalf of the students

			 attending private schools in such State who are displaced by Hurricane Katrina

			 or Hurricane Rita.

			(h)Rule of

			 constructionSection 308 of the DC School Choice Incentive Act of

			 2003 (Public Law 108–199) shall apply to the program under this section in the

			 same manner as such section applies to the program under such Act.

			(i)Expiration of

			 authorityOn June 30, 2006, the authority described in subsection

			 (a) shall expire and all grant funds that are not expended or obligated by such

			 date shall be transferred to the general fund of the Treasury.

			(j)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section $488,000,000 for fiscal year 2006.

			3.Immediate aid to

			 restart educational operations

			(a)PurposeIt

			 is the purpose of this section—

				(1)to provide

			 immediate services or assistance to institutions of higher education, local

			 educational agencies, and eligible private schools that serve an area for which

			 a major disaster has been declared in accordance with section 401 of the Robert

			 T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170),

			 related to Hurricane Katrina or Hurricane Rita;

				(2)to assist school

			 district administrators and personnel of such institutions, agencies, or

			 eligible private schools who are working to restart operations; and

				(3)to facilitate the

			 reopening of the institutions, elementary schools and secondary schools served

			 by such agencies, or eligible private schools and the enrollment of students in

			 such institutions or schools as soon as possible.

				(b)Payments

			 authorizedFrom amounts appropriated to carry out this section,

			 the Secretary of Education is authorized to make payments to State educational

			 agencies or State agencies for higher education that serve an area for which a

			 major disaster has been declared in accordance with section 401 of the Robert

			 T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170),

			 related to Hurricane Katrina or Hurricane Rita, to enable such agencies

			 to—

				(1)restart schools

			 located in an area in which a major disaster has been declared in accordance

			 with section 401 of the Robert T. Stafford Disaster Relief and Emergency

			 Assistance Act (42 U.S.C. 5170), related to Hurricane Katrina or Hurricane

			 Rita;

				(2)provide

			 assistance to institutions of higher education located in such an area;

			 and

				(3)provide

			 assistance to eligible private schools in accordance with subsection

			 (c).

				(c)Assistance to

			 eligible private schools

				(1)In

			 generalFrom the payments provided by the Secretary of Education

			 under subsection (b) and after timely and meaningful consultation with

			 appropriate private school officials, a State educational agency that serves an

			 area for which a major disaster has been declared in accordance with section

			 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42

			 U.S.C. 5170), related to Hurricane Katrina or Hurricane Rita, shall provide to

			 eligible private schools special educational services or benefits for the

			 students served by such eligible private schools on the equitable basis

			 described in paragraph (3).

				(2)Secular,

			 neutral, nonideologicalThe educational services or other

			 benefits provided under paragraph (1), including materials and equipment, shall

			 be secular, neutral, and nonideological.

				(3)EquityEducational

			 services and other benefits provided for eligible private school students under

			 paragraph (1) shall be equitable in comparison to the educational services and

			 other benefits provided for public school students under this section.

				(4)Public control

			 of fundsThe control of funds provided to an eligible private

			 school under paragraph (1), and title to materials, equipment, and property

			 purchased with such funds, shall be in a public agency, and a public agency

			 shall administer such funds, materials, equipment, and property.

				(d)Supplement Not

			 supplantFunds made available under this section shall be used to

			 supplement, and not supplant, any funds made available through the Federal

			 Emergency Management Agency or through a State.

			(e)DefinitionsIn

			 this section:

				(1)Eligible

			 private schoolThe term eligible private school

			 means a private elementary or secondary school that desires to participate in

			 the program under this section and is located in an area in which a major

			 disaster has been declared in accordance with section 401 of the Robert T.

			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), related

			 to Hurricane Katrina or Hurricane Rita.

				(2)Institution of

			 higher educationThe term institution of higher

			 education has the meaning given such term in section 101 of the Higher

			 Education Act of 1965 (20 U.S.C. 1001 et seq.).

				(f)Authorization

			 of appropriationsThere is authorized to be appropriated to carry

			 out this section $1,000,000,000 for fiscal year 2006.

			4.Funding

			(a)In

			 generalNotwithstanding any

			 other provision of law, of the amounts made available to the Department of

			 Homeland Security under the heading Disaster Relief under the heading

			 EMERGENCY PREPAREDNESS

			 AND RESPONSE of Public Law 109–62 (119 Stat. 1991),

			 not less than $3,300,000,000 shall be available to the heads of the appropriate

			 departments or agencies of the Federal Government to carry out the programs and

			 activities authorized under this Act.

			(b)Available until

			 expendedThe amounts appropriated under subsection (a) shall

			 remain available until expended.

			

